UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7303



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES ANTHONY BROWN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, District Judge.
(CR-94-297, CA-98-2620-12-4)


Submitted:   September 20, 2001       Decided:   September 25, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Anthony Brown, Appellant Pro Se. Marshall Prince, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Anthony Brown appeals the district court’s orders and

judgment denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001), and denying his motion for reconsideration.     We have

reviewed the record and the district court’s orders and find no

reversible error.   Accordingly, we grant Brown’s motion to supple-

ment his informal brief, deny a certificate of appealability, and

dismiss the appeal on the reasoning of the district court.    United

States v. Brown, Nos. CR-94-297; CA-98-2620-12-4 (D.S.C. filed Aug.

14, 2000, entered Aug. 15, 2000; filed Aug. 24, 2000, entered

Aug. 25, 2000 & Mar. 20, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2